Citation Nr: 1214118	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-22 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy of both upper extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Buffalo, New York Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for peripheral neuropathy of both upper extremities.

The Veteran also initiated an appeal of the RO's denial of service connection for prostate cancer. In a May 2008 rating decision, the RO granted service connection for prostate cancer. That issue therefore is no longer before the Board.


FINDING OF FACT

Evidence of peripheral neuropathy of both upper extremities was not shown in service or manifest within the first post-service year; nor was it not shown until many years after service discharge; and no probative and competent evidence has been received which links or relates peripheral neuropathy of both upper extremities to the Veteran's period of active service, including his presumed exposure to herbicides in service.


CONCLUSION OF LAW

Peripheral neuropathy of both upper extremities was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in a May 2007 letter, issued prior to the March 2008 rating decision that the Veteran appealed. In that letter, the RO advised the Veteran what information and evidence was needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The RO advised the Veteran of the information and evidence necessary to establish disability ratings and effective dates. The case was last adjudicated in November 2008.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and post-service treatment records. The Veteran has not had a VA medical examination that addressed his peripheral neuropathy claim. VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicated that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. At 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. At 83.

The Veteran has not asserted, and medical records do not indicate, that he had symptoms of upper extremity peripheral neuropathy during service or soon after service. The Veteran's peripheral neuropathy service connection claim is based on presumptive service connection for certain disabilities in veterans exposed in service to herbicides. Under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii). The Veteran's 1966 to 1968 service included service in Vietnam. He is presumed to have been exposed to an herbicide agent during that service. 

If a veteran was exposed to Agent Orange or another herbicide agent, service connection for conditions that are listed under 38 C.F.R. § 3.309(e) will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more. For most of the conditions listed under 38 C.F.R. § 3.309(e), service connection is presumed if the condition becomes manifest to a degree of 10 percent disabling or more at any time after service. For certain specified diseases on the 38 C.F.R. § 3.309(e) list, however, for service connection to be presumed, the condition must become manifest to a degree of 10 percent disabling or more. 38 C.F.R. §§ 3.307(a)(6), 3.309(e). Acute and subacute peripheral neuropathy is one of the conditions for which service connection is presumed only if the condition became manifest within one year after the last date on which the veteran was exposed to an herbicide agent during service. 

The Veteran's peripheral neuropathy did not become manifest within one year after his separation from service. Thus, the foregoing presumption regarding acute and subacute peripheral neuropathy does not apply in this case. Further, the record does not in any way indicate that the Veteran's current peripheral neuropathy may be associated with active service. Simply put, the circumstances in this case do not approach the low threshold for finding a link between the current disability and service for purposes of affording a claimant a VA medical examination for purposes of obtaining a medical opinion addressing the Veteran's peripheral neuropathy service connection claim. See McLendon, 20 Vet. App. At 83. Therefore, VA does not have a duty to provide such a medical examination.  

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Service Connection for Upper Extremity Peripheral Neuropathy

The Veteran states that peripheral neuropathy with numbness in both of his upper arms became manifest in 2000. He is seeking service connection for that disorder.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  8 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. In addition, under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). If a veteran was exposed to Agent Orange or another herbicide agent, service connection for certain conditions listed under 38 C.F.R. § 3.309(e), including acute and subacute peripheral neuropathy, will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more within one year after the last date on which the veteran was exposed to an herbicide agent during service. 38 C.F.R. §§ 3.307(a)(6), 3.309(e). For purposes of presumed service connection based on herbicide exposure, acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date on onset. 38 C.F.R. § 3.309(e), Note 2. 

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii). As noted above, the Veteran served in Vietnam during his 1966 to 1968 service. He is presumed to have been exposed to an herbicide agent during that service.

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997). Nonetheless, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran's service medical records reflect that in July 1968 he received treatment for cellulitis secondary to a draining abscess on his left forearm. The disorder was treated and he was discharged to duty. The service medical records, including a medical history and medical examination at separation from service in October 1968, are silent for any other complaints regarding either upper extremity, and are silent for any neurological symptoms or disorders.

The claims file does not contain any evidence regarding the Veteran's condition during the years immediately following his separation from service.

Private medical records reflect that in 2000 the Veteran was seen for neck pain and numbness in the bilateral upper extremities. In December 2000, a private physician performed NCV/EMG of the Veteran's upper extremities. The testing revealed evidence of bilateral median compressive neuropathy at the wrists, and left cervical radiculopathy.

In 2007, the Veteran filed a claim for service connection for conditions including peripheral neuropathy with numbness in both upper arms. He reported that neuropathy was shown on testing in December 2000, and that he had not undergone follow-up treatment for the condition. In an April 2008 statement, the Veteran indicated disagreement with denial of service connection for peripheral neuropathy based on the length of time since his Vietnam service. The Veteran stated that his physician noted that it normally took much longer than one year for peripheral neuropathy to develop.

The Veteran does not contend that he had signs or symptoms of upper extremity peripheral neuropathy during service or soon after service, and available medical records from that time do not show any such signs or symptoms. The Board finds that the Veteran did not have any manifestation of upper extremity peripheral neuropathy during service or during the years that immediately followed service.

The Veteran was diagnosed with bilateral upper extremity peripheral neuropathy in 2000. His peripheral neuropathy, however, is not shown by the medical evidence to be acute or subacute peripheral neuropathy such as may warrant presumptive service connection based on herbicide exposure. Medical evidence, in fact, reveals bilateral median compressive neuropathy at the wrists, and left cervical radiculopathy. Further, the Veteran does not claim, and medical records do not show, that he had transient peripheral neuropathy that appeared within weeks or months of his exposure (in the 1960s) to an herbicide agent and resolved within two years of the date on onset. See 38 C.F.R. § 3.309(e), Note 2. Thus, the Veteran's peripheral neuropathy is not one of the conditions listed under 38 C.F.R. § 3.309(e), for which service connection may be presumed in veterans exposed to herbicides.

For service connection to be established, there must be direct evidence that upper extremity peripheral neuropathy developed as a result of herbicide exposure during service, or direct evidence that the condition was incurred or aggravated in service. The Veteran has not submitted any evidence that his upper extremity peripheral neuropathy developed as a result of herbicide exposure during service. He has stated that his physician told him that peripheral neuropathy normally takes much longer than a year to develop. The Veteran did not state that his physician related his peripheral neuropathy to herbicide exposure or to any other events in service. As noted above, there is no claim or evidence of any manifestation of neuropathy during service, so there is no direct evidence that the neuropathy diagnosed in 2000 was incurred or aggravated in service. 

The Board is cognizant of the fact that the Veteran feels he has upper extremity peripheral neuropathy due to exposure to herbicides during his service; however, he is not shown to possess the medical expertise necessary to diagnose a specific medical disorder or to establish that any current neuropathy is etiologically related to herbicides or other incident of service.  The Board also notes the fact that the disorder at issue did not manifest until over 30 years after the Veteran's separation from service without intervening evidence of related symptomatology.  

In the absence of competent medical evidence that upper extremity peripheral neuropathy derives from an in-service injury or disease (including presumed exposure to herbicides), the preponderance of the evidence is against the claim.  As the Board may consider only independent medical evidence to support its findings, and as there is no favorable medical evidence that the disorder at issue is related to service on a direct or presumptive basis, and as the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to service connection for peripheral neuropathy of both upper extremities is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


